Citation Nr: 1540843	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  06-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lung disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from April 1974 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO), which denied the benefits sought.

The Veteran testified at a Travel Board hearing before the undersigned at the New York RO in September 2009.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

The Veteran's claims were remanded by the Board for additional development in August 2010, December 2012, June 2013, and October 2013.  The case has since been returned to the Board for further appellate consideration. 

A review of the Veteran's virtual VA electronic claims file reveals that additional relevant VA treatment records have been associated with the record.  These records have been reviewed and considered by the Board.

The issue of entitlement to an earlier effective date for eligibility to disability pension has been raised by the Veteran's representative in a March 2013 statement. As this issue has been raised by the record but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The Board observes that since additional medical evidence has been submitted since the issuance of the most recent supplemental statement of the case (SSOC) addressing her claim for service connection for a lung disorder was issued in November 2013.  In September 2015, the Veteran's representative waived RO consideration of this additional evidence.  Accordingly, the Board will proceed with a decision in this matter.  


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence is against linking the Veteran's current lung disorders, to include asthma and chronic interstitial lung disease, directly to any aspect of the Veteran's period of service, to include her exposure to jet fuels and other chemicals.
 
2.  The preponderance of the medical evidence is against a finding that the Veteran's current lung disorders, to include asthma and chronic interstitial lung disease is proximately caused or aggravated by her service-connected hepatitis C.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lung disorder have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

In August 2010, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA and private medical records as well as schedule the Veteran for a VA respiratory examination.  The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, VA treatment records were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA respiratory examination in September 2010 and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via the February 2012 supplemental statement of the case (SSOC).  

Subsequent to that SSOC, the Veteran submitted a February 2012 statement, in which she attached information that she claimed to have provided the AMC in December 2011 that included an updated VA Forms 21-4142, for private health records.  The Veteran's February 2012 statement indicated that she did not believe that this information had been considered in rendering the February 2012 SSOC and she desired initial consideration of the additional treatment records.  In December 2012, the Board remanded the matter again in attempt to obtain the identified private treatment records and for initial consideration of the additional evidence.  

The AMC sent the Veteran a notice letter in December 2012 to request that the Veteran to submit separate VA Form 21-4142s Authorization and Consent to Release Information for treatment providers.  As noted in a February 2013 SSOC, the Veteran failed to respond to the AMC's request for such information.  In June 2013, the Board determined that the September 2010 VA examination report was inadequate because the VA examiner failed to consider the respiratory complaints and findings that were clearly documented during the Veteran's active service as well as her report of dizziness resulting from inhalation of fumes from jet fuel and unknown chemicals during service.  In addition, no opinion had been obtained that addressed whether the Veteran's service-connected hepatitis C disability or treatment thereof may have caused or aggravated the Veteran's claimed lung condition. The Board instructed that the Veteran should be provided with another VA examination to determine the likely etiology of her claimed lung condition.  

In June 2013, the AMC specifically requested that the Veteran submitted a completed VA Form 21-4142 for Authorization and Consent to Release Information to the VA for her private providers.  The Veteran failed to respond.  The duty to assist is not a one-way street.  If a veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The RO has substantially complied with the Board's June 2013 instructions.

Additionally, the Veteran was afforded a VA respiratory examination in July 2013 and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via the July 2013 supplemental statement of the case (SSOC).  Based on a review of the July 2013 VA examination report, the Board remanded the matter again in October 2013 in order to obtain an addendum medical statement from the July 2013 VA examiner to ensure that all the medical evidence was considered in conjunction with the medical conclusion.  The record now contains a November 2013 addendum medical statement by the July 2013, and the claim was readjudicated via a November 2013 SSOC. 

Accordingly, the Board's remand instructions have been substantial compliance with the Board's 2010, 2012, and 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  

In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter dated in September 2006, as well as notices with respect to the effective-date element of the claim, by a letter dated in September 2010 and June 2013, prior to the most recent adjudication of her claim in November 2013.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claims.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and her testimony and lay statements. 

The Veteran was afforded VA respiratory examination in July 2013.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her claims folder, reviewed her past medical history, documented her current medical condition, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Any deficiency in the medical conclusion provided by the VA examiner was resolved in the November 2013 addendum medical statement.  The Board therefore concludes that the VA examination report with addendum medical statement is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of her claims.  See 38 C.F.R. § 3.103.  She has retained the services of a representative, and she has had the opportunity for a personal hearing before a member of the Board.

Accordingly, the Board will address the claim on appeal.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a lung disorder.  She originally asserts that her lung condition was caused by her exposure to chemicals in service.  See the September 2009 VA hearing transcript.  Specifically, she testified that her military occupational specialty as an aviation mechanist mate required that she perform preflight operations on jets, such as cleaning and fueling jet engines with certain unknown "green chemicals."  She testified that she was exposed to fumes from jet fuel and unknown chemicals daily without use of a protective apparatus.  She stated that inhalation of the fumes resulted in difficulty breathing and caused dizziness resulting in a fall and head injury on at least one occasions during service.  While she could not recall whether she sought treatment for respiratory complaints specifically during service, she indicated that dizziness resulting in a fall and head injury should be documented in her service treatment records.  The Veteran denied any pre-military history of asthma or respiratory complaints.  See id. 

In the alternative, the Veteran contends that her current lung disorder is proximately due to her service-connected hepatitis C. 

The competent medical evidence of record reflects that the Veteran has been diagnosed with asthma and chronic interstitial lung disease.  See e.g., a January 1999 private treatment record from P.V., M.D. as well as February 2002, September 2010, and July 2013 VA respiratory examinations.  Element (1), current disability, has been demonstrated. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  Although the Veteran's service treatment records show she received treatment for upper respiratory infections, none of the records indicate treatment for asthma or a chronic lung-related disorder.  She was treated for head cold and sore throats in April and November 1975, and it was noted that she had experienced six episodes of Strep Infection over the course of a year was being considered for tonsillectomy.  However, the findings on service chest x-rays were within normal limits in January 1975, November 1975 and April 1976.  The report of an April 1976 examination prior to separation shows that the Veteran's lungs and chest were evaluated as normal.  

Post-service private treatment records show that the Veteran first reveal evidence of lung problems in January 1999 when a VA chest x-ray showed findings of persistent chronic interstitial lung disease when compared to VA chest x-rays dated in October 1996, October 1997, and December 1997.  However, subsequent VA and private chest x-rays showed no evidence of active pulmonary disease until April 2013.  See November 1999, June 2006, March 2007, September 2010, February 2011 VA chest x-rays, and see also December 2000 private chest x-ray.  

Private treatment records starting in 2002 show that the Veteran complained of shortness of breath and dyspnea and it was noted that she was a smoker.  The findings on a February 2002 VA pulmonary function test showed evidence of moderate restrictive respiratory process.  Subsequent VA treatment records show complaints of shortness of breath and dyspnea.  She was later diagnosed with asthma.  See 2003 private treatment records. 

There was no indication of any chronic lung disorder during the Veteran's period of service.  See 38 C.F.R. § 3.303.  Moreover, the subsequent medical evidence does not show that the Veteran was treated for lung problems until decades after her separation from service.  Element (2), an in-service disease, has not been satisfied. 

The service records do show that the Veteran's Military Occupational Specialty (MOS) while in the Navy was aircraft mechanic.  While the Veteran has been less than specific regarding what chemicals to which she was exposed, the Board finds that exposure to hazardous chemicals is congruent with the duties and assignments of her in-service MOS.  In addition, the Veteran has been awarded service-connection for hepatitis C.  Element (2), in-service injury, has been demonstrated.  

With respect to element (3), nexus or relationship, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed lung disorders (asthma and chronic interstitial lung disease) and the Veteran's period of service or her service-connected hepatitis C.   Here, the record only contains a negative medical nexus opinion in a November 2013 addendum medical statement by the July 2013 VA examiner.  In that 2013 medical statement, the VA examiner noted that a review of the claims folder, including the Veteran's reported medical history and the findings from clinical evaluation.  Based on a review of the claims folder, the VA examiner concluded that the Veteran's current diagnosed lung disorders were less likely than not related to her period of service, to include her exposure to jet fuel and chemicals.  The VA examiner noted that the Veteran was treated for upper respiratory problems during her period of service, but those problems were transient and resolved without any residuals.  Her in-service symptoms were not indicative of any chronic lung disorder and her service treatment record do not show any complaints or treatment indicative of asthma or other chronic lung condition.  The VA examiner further noted that exposure to chemicals or cleaning agents trigger an immediate response and result in acute respiratory symptoms, and does not give rise to respiratory symptoms years later after the exposure. 

With respect to her service-connected hepatitis C and respective treatment, the VA examiner concluded that it was less likely than not that her current lung disorders were proximately caused or aggravated by her service-connected hepatitis C based on a review of the record and findings from clinical evaluation. The VA examiner noted that symptoms of nonproductive cough and shortness of breath are relatively common with the treatment for hepatitis C, and medical records showed that the Veteran's respiratory symptoms associated with her hepatitis C treatment resolved without residuals once the treatment was completed.  These medical records did not suggest that the Veteran's lung condition was permanently aggravated during her treatment for hepatitis C.  Instead, the VA examiner noted that a review of a June 2013 VA treatment record evidence indicated that the Veteran associated her current symptoms of dry coughing and chest tightness with exposure to mold and dust particles at her work place.  The VA examiner concluded that the Veteran's current lung disorders were less likely than not proximately caused or aggravated by her service-connected hepatitis C and treatment. 

The Veteran has not submitted competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The Board acknowledges that the Veteran has asserted that she has experienced symptoms indicative of lung problems since her service period, and that her current lung disorder is proximately due to her service-connected hepatitis C.  The Veteran is competent to describe her in-service experiences and observations of respiratory symptomatology.  Also, the medical record does show that the Veteran complained of respiratory problems in service and following her treatment for hepatitis C.  However, she is not competent to opine on the question of etiology in this case.  She is not describing an observed cause and effect relationship, which she can observe through her senses and which dictates an inescapable conclusion.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service or service-connected disability, has not been satisfied, and the Veteran's service connection claim fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

Entitlement to service connection for a lung disorder is denied. 



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


